497 N.W.2d 262 (1993)
STATE of Minnesota, Respondent,
v.
Robert Joseph BRENNER, Respondent,
Northwest Publications, Inc., et al., Appellants.
No. C9-92-682.
Supreme Court of Minnesota.
March 30, 1993.

ORDER
WHEREAS, on September 29, 1992, we granted appellants' petition for review of the above-captioned decision of the court of appeals;
WHEREAS, on December 7, 1992, respondent State of Minnesota dismissed the underlying criminal prosecution of respondent Robert Joseph Brenner;
WHEREAS, on December 28, 1992, we dismissed the appeal but made no mention in our order of the decision of the court of appeals;
*263 Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition by appellants for rehearing be, and the same is, granted for the limited purpose of vacating the decision of the court of appeals, 488 N.W.2d 339, because there is no underlying criminal prosecution and the issue addressed and decided by the court of appeals is therefore moot. The decision of the court of appeals is hereby vacated.